Citation Nr: 1316717	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-39 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension, to include as due to the service connected diabetes mellitus type II.

2.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

As a preliminary matter, the Board notes that the Veteran's claim for service connection for hypertension was initially denied in a rating decision of August 2004.  The Veteran did not appeal that decision.  In August 2006, the Veteran requested that his claim for service connection for hypertension be reopened.  In a rating decision of January 2007, the RO reopened the claim and denied service connection.  In February 2007, the Veteran filed a Notice of Disagreement (NOD) with the decision.  Rather than issue a Statement of the Case (SOC), in April 2009, the RO issued a rating decision finding that new and material evidence had not been submitted.  The Veteran filed another NOD in May 2009.  Thereafter, a SOC was issued in October 2009.  The Veteran thereafter perfected a timely appeal to the Board. 

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore first consider the claim for service connection for hypertension under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.

The Veteran withdrew his request for a Travel board hearing in January 2010.  

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim for hypertension; however, additional evidentiary development is necessary before the claim may be adjudicated on the merits.  Thus, the Veteran's claim for service connection for hypertension, to include as secondary to the service connected diabetes mellitus type II is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by the RO in a decision of August 2004.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's August 2004 decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The August 2004 decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  The evidence received since the August 2004 decision, which denied service connection for hypertension, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Claim to Reopen

Service connection for hypertension was denied in an August 2004 rating decision on the basis that hypertension was not shown in service and that it was not caused by the service connected diabetes mellitus type II.  The Veteran did not appeal the decision and it became final.

The RO's August 2004 decision denying service connection for hypertension is final as the Veteran did not appeal the decision.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

At the time of the decision, the record included service treatment records, private treatment records, and VA examinations of January and May 2004.  While the records showed a diagnosis of hypertension, the January 2004 VA opinion stated that hypertension is not secondary to diabetes mellitus.  The May 2004 VA examination and opinion stated that an opinion as to a relationship to diabetes mellitus could not be provided.  

In August 2006 the Veteran requested that his claim for service connection for hypertension be reopened.  The evidence submitted since the RO's 2004 denial includes private medical treatment records showing a diagnosis of and treatment for hypertension; a private medical statement of July 2006 stating that hypertension may be secondary to diabetes; a November 2006 VA opinion stating that hypertension was not caused by diabetes mellitus type II; a September 2008 private medical statement stating that diabetes may have contributed to the development of hypertension; and numerous internet articles and treatises discussing the relationship between hypertension and diabetes mellitus.  

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  At the time of the prior denial, there was evidence of hypertension, but no evidence of a nexus to service or to the service connected diabetes mellitus.  Since that determination the Veteran has introduced evidence of a potential relationship to diabetes mellitus in the form of the private medical statements of July 2006 and September 2008.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior denial.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 


ORDER

The application to reopen the claim for service connection for hypertension, to include as due to the service connected diabetes mellitus type II, is granted.


REMAND

The Veteran seeks service connection for hypertension, to include as due to the service connected diabetes mellitus type II.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

The Veteran was afforded a VA examination in January 2004.  At the time, the examiner provided an opinion stating that hypertension was not secondary to diabetes.  No rationale was provided.  He was afforded another VA examination in May 2004.  At the time, the examiner could not provide an opinion as to any relationship to the service connected diabetes mellitus.  Another VA opinion was obtained in November 2006.  The examiner provided an opinion stating that hypertension was not caused by diabetes mellitus.  

The VA medical opinions noted above address whether diabetes mellitus caused the Veteran's hypertension.  However, an opinion as to whether hypertension has been aggravated by diabetes mellitus has not been obtained.  In this regard, the Board observes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected condition by a service connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, on remand, an opinion as to whether hypertension has been aggravated by diabetes mellitus must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a VA medical opinion as to whether the Veteran's service connected diabetes mellitus aggravated the Veteran's hypertension beyond its natural progression.  The examiner should be given access to the Veteran's claim file and should note that a review of the claim file has been conducted.  

The examiner should provide an opinion as to whether hypertension has been aggravated by the service connected diabetes mellitus type II beyond its natural progression.  If aggravation is found, the examiner should, to the extent possible provide a baseline of the hypertension prior to the aggravation.  A complete rationale for all opinions rendered must be provided.

2.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


